          Case 1:18-cv-10025-AJN Document 36 Filed 01/13/20 Page 1 of 1




By ECF                                                              January 13, 2020

The Honorable Alison J. Nathan
U.S. District Court, Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007


       Re: XL Insurance America, Inc. et al. v. DiamondRock
            Hospitality Company et al., No. 18 Civ. 10025

Dear Judge Nathan:

        We write jointly pursuant to the Court’s Individual Practices in Civil Cases § 1.A and the
Court’s September 30, 2019 Opinion & Order to advise the Court that the parties have settled their
dispute and agreed to dismiss this action and the parallel action in St. Thomas, U.S. Virgin Islands.
To that end, the parties are filing a stipulation of dismissal in this action today.

       We very much appreciate the Court’s attention to this matter.

       Respectfully submitted,



       /s/ Mary Beth Forshaw                          /s/David A. Luttinger Jr.
       Mary Beth Forshaw                              David A. Luttinger Jr.


                                                                    cc:      Counsel of Record
